Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 11-12, 20, 22, 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sreenivas (US 5821908).
Regarding claims 1-5, 7, 11-12, Sreenivas discloses in Figures 6-7, an array antenna, comprising: a plurality of lensed multi-beam sub-arrays, each lensed multi-beam sub-array comprising: a radio frequency ("RF") lens (106); and a plurality of radiating elements (112) that are associated with the RF lens (106) and that are orbitally arranged about the RF lens (106); wherein radiating elements (112) of different ones of the plurality of lensed multi-beam sub-arrays that have a same pointing direction are configured to generate respective antenna beams; wherein the RF lenses (106) are arranged in an MxN array having M rows and N columns; wherein the radiating elements (112) of each lensed multi-beam sub-array are located in the same orbital positions; wherein each RF lens (106) comprises a spherical RF lens; wherein each radiating element (112) comprises an active radiating element; wherein the plurality of radiating elements (112) that are orbitally arranged about each RF lens (106) comprise a central radiating element and a plurality of outer radiating elements; a plurality of corporate feed networks (connections between 112 and TX, see Fig. 7); wherein a number of corporate feed networks is equal to a number of radiating elements (112) included in each lensed multi-beam subarray.
Regarding claims 20, 22 and 24-26, Sreenivas discloses in Figures 6-7, an array antenna,
comprising: 
a plurality of lensed multi-beam sub-arrays, each lensed multi-beam sub-array comprising:
a radio frequency ("RF") lens (106); and
a plurality of radiating elements (112, Fig. 7) that are associated with the RF lens (106) that are
mounted between the RF lens (106) and a mounting structure (110), wherein each radiating element is
mounted in a different position with respect to its associated RF lens, and each RF lens has its associated
radiating elements mounted in the same positions as the other of the RF lenses; and
a plurality of corporate feed networks (feed connections between 112 and TX), wherein each
corporate feed network is coupled to one of the radiating elements (112) of each lensed multi-beam
sub-array; wherein a first of the corporate feed networks is coupled to the radiating elements (112) of each lensed multi-beam sub-array that are mounted in the same positions with respect to their associated RF lens; a plurality of electronic phase shifters, wherein each phase shifter is coupled to a respective one of the radiating elements see col. 2, lines 52-61); wherein each corporate feed network is connected to a respective one of a plurality of radios (TX, Fig. 7); wherein each radiating element (112) is arranged orbitally with respect to its associated RF lens (106).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sreenivas in view of
Pruett et al (US 2015/0318622).
Regarding claim 13, Sreenivas discloses every feature of claimed invention as expressly recited
in claim 1, except for a switching network that selectively connects a radio to individual ones of the
corporate feed networks on a time slot-by-time slot basis.
Pruett discloses in Figure 7, a switching network (815) that selectively connects a radio (515,
615, 715) to individual ones of the corporate feed networks on a time slot-by-time slot basis. It would
have been obvious to one having ordinary skill in the art before the time the invention was made to
modify the array antenna of Sreenivas with array antenna having a switching network as taught by
Pruett to achieve switching network multi-beam the array antenna. Therefore to employ having the
switching network as claimed invention would have been obvious to person skill in the art.
Claims 29, 32-34 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Sreenivas in view of in view of Lewis et al. (US 2007/0216596).
Regarding claims 29 and 32, Sreenivas discloses every feature of claimed invention as expressly
recited in claim 1, except for wherein the RF lenses are arranged in a three dimensional arrangement
and two at least two of the RF lenses arranged along a curved; wherein a first subset of the RF lenses are arranged to define a first circle; wherein a second subset of the RF lenses are arranged to define a second circle; and wherein the second subset of the RF lenses includes fewer RF lenses than the first subset of RF lenses.
Lewis discloses in Figures 5-8, wherein the RF lenses are arranged in a three dimensional
arrangement and two at least two of the RF lenses arranged along a curved. It would have been obvious to one of ordinary skill in the art before the time the invention was made to modify the RF lenses of 
been obvious to person skill in the art.
Regarding claims 33-34 and 36, the combination of Sreenivas and Lewis discloses every feature
of claimed invention as expressly recited in claim 29, except for wherein a first subset of the RF lenses are arranged to define a first circle; wherein a second subset of the RF lenses are arranged to define a second circle; wherein the second subset of the RF lenses includes fewer RF lenses than the first subset of RF lenses. However, such difference is not patentable. It would have been obvious to one having ordinary skill in the art before the time the invention was made to arrange to RF lenses of Sreenivas in circular subsets to provide coverage in all regions. Note that, the quantity of the RF lenses in each subset is a designed parameter and chosen. Therefore, to employ having the RF lenses as claimed invention would have been obvious to person skill in the art.
Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sreenivas
in view of in view of Lewis et al. and further in view of Milano et al (US 2010/0052975).
Regarding claims 30-31, Sreenivas/ Lewis discloses every feature of claimed invention
as expressly recited in claim 29, except for wherein at least some of the RF lenses are arranged in a stair-
step pattern; and wherein the RF lenses are also arranged in horizontal rows when the array antenna is
mounted for use, wherein each row includes at least two RF lenses.
Milano discloses in Figure 3A, the antenna arranged in a stair-step pattern; and wherein the RF
antennas are also arranged in horizontal rows when the array antenna is mounted for use, wherein each
row includes at least two RF antennas. It would have been obvious to one having ordinary skill in the art
before the time the invention was made to rearrange the RF lenses of Sreenilas/Lewis in the stair-step
pattern as taught by Milano, since it has been held that rearranging parts of a prior art structure involves
only routing skill in the art. In re Japikse, 181 F.2d
Response to Arguments
Applicant's arguments filed 10/14/20 have been fully considered but they are not persuasive.
Regarding claim 1, in response to applicant's argument filed that Sreenivas fails to disclose or suggest the feature “radiating elements of different ones of the lensed multi-beam sub-arrays that have the same pointing direction are configured to generate respective antenna beams”, the argument is not persuasive. Sreenivas discloses in Figure 7, for example, the sub-array including radiating elements 112A and RF lens 106A. The radiating elements 112A are mounted around the periphery of the spherical lens 106A. So, the point direction of each of the radiating elements 112A around the spherical lens 106A is the center of the spherical lens 106A. Therefore, all the radiating elements 112A have the same point direction which is the center of the spherical lens 106A. Therefore, Sreenivas clearly discloses in Figures 6-7 the feature “radiating elements of different ones of the lensed multi-beam sub-arrays that have the same pointing direction are configured to generate respective antenna beams”. 
Regarding claim 20, in response to applicant’s argument that Sreenivas fails to disclose each of feed network is coupled to one of the radiating elements of each lensed multi-beam sub-array, the argument is not persuasive. Applicant’s specification par. [0075] discloses that a radiating element can be more than one dipoles (a dipole is a radiator or an antenna). Therefore, each array antenna of Sreenivas can be considered as a radiating element of claimed invention. Therefore, Sreenivas clearly discloses the feature each of feed network is coupled to one of the radiating elements of each lensed multi-beam sub-array.
Regarding claim 29, argument is similar to the response the argument of claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845